Citation Nr: 1012232	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-19 069 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for hepatitis C.

2.	Entitlement to service connection for erectile 
dysfunction. 

3.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.	Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
frozen feet. 

5.	Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
head injury.

6.	Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD). 

7.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to 
January 1982.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a February 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, denying entitlement to the 
benefits sought. In March 2009 a hearing was held before RO 
personnel, and a transcript of that proceeding is on record. 


FINDINGS OF FACT

1.	Hepatitis C was not incurred during service. 

2.	Erectile dysfunction was not incurred or aggravated 
during service. 

3.	There is no competent evidence that the Veteran 
currently has GERD or a similar gastrointestinal disorder. 

4.	Through a March 2005 rating decision, the RO denied the 
Veteran's petition to reopen a previously denied claim for 
service connection for residuals of frozen feet. The Veteran 
did not commence an appeal of this decision. 

5.	A June 2004 Board decision denied service connection 
for residuals of a head injury, and PTSD.

6.	Since these decisions, no additional evidence has been 
received which relates to an unestablished fact necessary to 
substantiate the Veteran's claims for service connection for 
residuals of frozen feet, residuals of a head injury, or 
PTSD.

7.	The Veteran does not currently have a service-connected 
disability as the predicate upon which to establish a TDIU 
claim. 


CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for 
hepatitis C. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.301(d), 
3.159, 3.303 (2009).

2.	The criteria are not met for service connection for 
erectile dysfunction.                 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009);         
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.	The criteria are not met for service connection for 
GERD. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.	The March 2005 rating decision which denied the 
Veteran's petition to reopen a claim for service connection 
for residuals of frozen feet became final. 38 U.S.C.A.  § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 
20.200, 20.202, 20.1103 (2009).

5.	The June 2004 Board decision which denied service 
connection for residuals of a head injury, and PTSD became 
final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.104(a), 20.1100 (2009).

6.	 New and material evidence has not been received to 
reopen the previously denied claims. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

7.	The criteria for an award of a TDIU are not met. 38 
U.S.C.A. §§ 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.3, 
4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2009), prescribes several requirements as to 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

Through VCAA notice correspondence dated from January 2007, 
the RO notified the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A.         § 
5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, an addendum to the 
January 2007 notice letter provided supplemental information 
concerning both the disability rating and effective date 
elements of a pending claim for benefits. The VCAA 
correspondence likewise provided a claim-specific definition 
of "new and material evidence" as this pertained to the 
Veteran's filing of petitions to reopen previously denied 
claims. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the 
claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1). The VCAA notice preceded issuance of the 
February 2007 rating decision on appeal, and thereby met the 
standard for timely notice. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment which he had previously identified, and 
his service personnel records. In support of his claims, the 
Veteran has provided several personal statements, and a copy 
of additional personnel records. He testified during a March 
2009 RO hearing. There is no indication of any further 
available evidence or information that has not already been 
obtained.             The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit 
to substantiate his claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will 
adjudicate the claims on the merits. 

Background and Analysis

Service Connection

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). Service connection may also be 
granted for a disease diagnosed after discharge, where all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection 
are as follows:                    (1) medical evidence of a 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. Under the latter 
circumstances, a showing of continuity of symptomatology at 
the time of service discharge and continuing thereafter              
is required to support the claim. 38 C.F.R. § 3.303(b). 

A.	Hepatitis C

Records of VA outpatient treatment show that in December 
2006, the Veteran underwent an initial screen for the 
hepatitis C virus (HCV). The following month it was found 
that test results were positive. The impression was provided 
of chronic hepatitis C. A May 2007 clinical record indicates 
that the Veteran had the    hepatitis C virus, but was doing 
well at that point in time.

During pendency of this claim, the RO sent the Veteran 
January 2007 notice correspondence which listed several 
common risk factors for the development of hepatitis C, 
including blood transfusions prior to 1992, accidental 
exposure as a health care worker, intravenous drug use, and 
other sources. The letter requested that the Veteran 
identify which if any of these factors applied to him. The 
Veteran indicated through a VCAA notice response received 
February 2007 that he had no further evidence to provide.

At the March 2009 hearing before an RO Hearing Officer, the 
Veteran contended that he had contracted the hepatitis C 
virus due to air gun injections used for inoculations during 
his military service.  

Service treatment records include an immunization record 
which shows no abnormality concerning the administration of 
several vaccines. 

In view of the above, the Board is denying the claim for 
service connection for hepatitis C, for lack of competent 
evidence attributing the claimed disorder to an incident of 
the Veteran's military service. The requirement of a causal 
nexus of the disability claimed to service is an essential 
element to substantiate a claim for service connection. See 
Watson v. Brown, 4 Vet. App. 309, 314, citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."). 
The only potential risk factor for incurrence of hepatitis C 
in service which               the Veteran has identified is 
that of receipt of airgun injections. Meanwhile, there is 
the substantial nonservice-related risk factor of a 
protracted history of substance abuse, both alcohol and 
illegal drugs, which must also be considered in determining 
the etiology of hepatitis C. 

For purpose of guidance on the matter of airgun 
immunizations, VA's Compensation and Pension Service has 
issued VBA Fast Letter 04-13 (June 29, 2004), which provides 
"despite the lack of any scientific evidence to document 
transmission of the HCV virus with airgun injectors, it is 
biologically plausible." However, the report proceeds to 
state that the "large majority of HCV infections can be 
accounted for by known modes of transmission, primarily 
transfusion of blood products before 1992, and injection 
drug use." The letter explains that the highest prevalence 
of HCV infection is among those with repeated, direct 
percutaneous (through the skin) exposures to blood, 
including intravenous drug users. Due to this and other 
considerations, where any physician deemed that instead 
airgun immunization was the more likely causative factor, it 
was essential that the accompanying medical report include 
"a full discussion of all modes of transmission, and a 
rationale" as to why an airgun injector was the source of  
hepatitis C. 

In the instant matter, there is no pronouncement from any 
evaluating physician indicating or suggesting that airgun 
immunizations were the primary cause of hepatitis C. Nor is 
there any unique circumstance involving the Veteran's 
receipt of immunizations during service to suggest the 
likelihood of accidental transmission of the hepatitis C 
virus. Rather, this situation best falls within the 
categorization of one in which there is a more prevalent 
overriding factor of a history of drug use. While there is 
no specific indication as to whether the Veteran ever had 
intravenous drug use, the clear history of a pattern of drug 
and alcohol abuse cannot be discounted as a relevant 
causative factor. Generally, VA law and regulations preclude 
granting service connection for a disability that originated 
due to substance abuse, as this is deemed to constitute 
willful misconduct on the part of the claimant. See 38 
U.S.C.A. § 105; 38 C.F.R. § 3.301(d). See also VAOPGCPREC 7-
99, 64 Fed. Reg. 52,375 (June 9, 1999). In summary, there is 
no competent evidence to indicate a plausible association 
between airgun injections and the Veteran's contracting of 
hepatitis C in this case. The absence of such a causal link 
is underscored by the fact that other nonservice-related 
etiologies effectively cannot be ruled out. 

The Veteran's own assertions have also been afforded 
appropriate weight however, as he is a layperson, he cannot 
opine on the causation of a claimed disorder, as a matter 
requiring medical knowledge and not within the purview of 
lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for 
service connection for hepatitis C. The preponderance of the 
evidence is against the claim, and under these circumstances 
the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).   

B.	Erectile Dysfunction

Service medical history does not provide any reference to 
symptoms or complaints pertaining to erectile dysfunction.

During a November 2006 mental health evaluation, the Veteran 
reported having had sexual difficulty that he believed was a 
side effect of antidepressant medication.           A March 
2008 general practitioner's report indicates in part the 
assessment of erectile dysfunction. 

The evidentiary record does not provide any basis to find 
that service connection for erectile dysfunction is 
warranted. The first diagnosis of record of this claimed 
condition is that noted on a March 2008 VA clinical record. 
There is no indication of erectile dysfunction during or 
within proximity to the time period in which           the 
Veteran had service. The Veteran has not alleged having had 
symptoms of erectile dysfunction in service. There are no 
intervening records of treatment for the same up until the 
initial 2008 diagnosis, as to otherwise establish a 
continuous pattern of symptomatology since service. See 38 
C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007) (the elements of in-service incurrence of a disease 
or injury, and an association between that and a present 
diagnosed disability may be substantiated through a 
demonstration of continuity of symptomatology). There 
likewise is no competent physician's opinion on file that 
posits a causal connection between claimed erectile 
dysfunction and the Veteran's service. There is effectively 
no indication of any kind of a causal nexus between erectile 
dysfunction and service. Without proof of this key element 
of causation, a claim for service connection cannot be 
substantiated. 

As there is no competent evidence that erectile dysfunction 
is a condition of service origin, the instant claim is being 
denied. The preponderance of the evidence is against the 
claim, and hence the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    

C.	GERD

The Board has thoroughly reviewed the extensive records of 
VA outpatient treatment and hospitalization, as well as 
medical records associated with                the Veteran's 
file with the Social Security Administration, and these 
records are wholly absent mention of diagnosis, or treatment 
for a gastrointestinal disorder.  The Veteran also has not 
alleged having symptoms of GERD which would support a later 
diagnosis by a qualified medical professional. See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating 
competency of lay testimony to describe symptoms that 
support a later diagnosis by a physician). During the March 
2009 hearing he described at times experiencing 
gastrointestinal distress due to nervousness related to 
difficult or demanding social interactions. This however  
does not contemplate the type of organic symptomatology of 
the gastrointestinal system associated with GERD. In any 
event, the objective record is absent indication of 
diagnosis or treatment for the claimed disorder, or similar 
digestive system disorder. 

The preliminary criterion to establish service connection is 
that there exist competent evidence of the current 
disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 
215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Compensation for service-connected injury is 
limited to those claims which show a present disability."). 
See too Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."). Here, this essential 
element of the Veteran's claim is not demonstrated. Without 
competent evidence that he presently experiences GERD, the 
claim for service connection for this disorder cannot be 
substantiated. 

Accordingly, given that there is no confirmation of a 
current diagnosis of GERD, the Board must deny this claim.

Petitions to Reopen

A.	Residuals of Frozen Feet

In a June 1999 rating decision, the RO denied a claim for 
service connection for residuals of frozen feet. The basis 
for that decision was two-fold, consisting of the absence of 
documentation of a cold injury during service, and lack of 
evidence of a post-service diagnosis cold weather injury 
residuals. The Veteran appealed that decision to the Board. 

A June 2003 Board decision denied the claim, based primarily 
upon the finding that the record did not demonstrate a 
current disability comprised of cold weather injury 
residuals. The Board noted that even while VA outpatient 
records between 1992 and 2000 denoted intermittent treatment 
for foot disorders including onychomycosis, calluses, hallux 
valgus, and pes planus, there was never indication by 
competent evidence that these conditions were associated 
with a prior cold injury. Indeed, while there were 
occasional notations in the treatment file of cold weather 
injury, this was merely a restatement of the Veteran's own 
reported history. There was no clear and reliable diagnosis 
of a foot disorder that had ever been attributed by 
objective medical findings to a prior cold injury. Absent 
evidence of current cold weather injury residuals, the Board 
concluded that the requirement of a present diagnosed 
disability was not shown, and the claim was denied. 

By a March 2005 rating decision, the RO denied a petition to 
reopen the claim for service connection for residuals of 
frozen feet. There was additional evidence at that point of 
a surgical repair of a complex hammer toe of the left foot. 
However, the underlying condition had never been diagnosed 
as due to cold injury. Thus, new and material evidence had 
not been received to establish the element of a current 
diagnosed disability. The Veteran did not appeal from the 
March 2005 rating decision, and it therefore became final on 
the merits. See U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.202.

The Board will consider the evidence of record since the 
March 2005 rating decision, as this constituted the last 
final denial of a petition to reopen the claim. See Juarez 
v. Peake, 21 Vet. App. 537, 542 (2008) (in adjudicating a 
petition to reopen consideration must be provided to 
evidence received since the last final rating decision on a 
claim, whether a denial of the original claim or a petition 
to reopen).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted,         the credibility of the 
evidence, although not its weight, is to be presumed.        
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Evans v. Brown,                    9 Vet. App. 273, 283 
(1996).

To warrant reopening of the Veteran's claim, there would 
have to have been associated with the record new evidence 
establishing the element of a current claimed disability -- 
i.e., of present cold weather injury residuals involving          
the feet. The additional evidence received since the last 
decision on this claim,     the March 2005 RO rating 
decision, consists of VA outpatient and hospitalization 
records, copies of service personnel records, and the 
transcript of the Veteran's March 2009 hearing before RO 
personnel.

The records of VA hospitalization dated from August to 
October 2006 pertain to  the Veteran's residential treatment 
for detoxification from drug and alcohol abuse. There is no 
reference therein to evaluation or treatment for a foot 
disorder. 

There are additional records of VA outpatient treatment 
dated from November 2006 to June 2008. In one of these 
clinical records, dated March 2008, there is a notation 
under the section of medical history of "frostbite bilateral 
feet" with chronic pain in both feet. By every indication, 
however, the reference to frostbite was part of the 
subjective medical history related by the Veteran, 
particularly as the treating VA physician's objective 
assessment did not include any diagnosis of cold weather 
related injury. Rather, this type of treatment record which 
notes the Veteran's own report of cold weather injury is 
cumulative of existing VA outpatient clinical records, which 
themselves offered such statements grounded entirely in 
subjective reported history. See, e.g., LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (information simply recorded by a 
medical examiner, unenhanced by additional comment by that 
examiner, does not on its own constitute competent medical 
evidence). The fact remains that there is no objective 
medical finding confirming a current foot condition with a 
basis in a cold injury. Meanwhile, a prior February 2008 VA 
podiatric consultation involved treatment for multiple 
calluses and corns, onychomycosis, hyperhydrosis, and a 
hammertoe, but did not offer any suggestion as to the 
etiology of said conditions, including if having any basis 
in a cold injury. Thus, while showing some presently treated 
foot disorders, the VA outpatient history does not 
demonstrate that the condition claimed is of service origin. 
There are copies of the Veteran's service personnel records 
added to the file, which are generally identical to that 
information already on file. The one exception is the 
November 1981 report indicating the Veteran received an 
Article 15 nonjudicial punishment for conduct hostile 
towards another serviceman. This does not pertain to the 
subject of a claimed foot disorder in any regard. 

The remaining evidence on file is comprised of the Veteran's 
own statements and hearing testimony. The Veteran's 
assertions then presented are generally cumulative of the 
existing evidence of record. See e.g., Untalan v. Nicholson, 
20 Vet. App. 467 (2006) (the presentation of new arguments 
based on evidence already of record as of the previous 
decision does not constitute new evidence). The Veteran did 
indicate during the hearing that his military occupational 
specialty (MOS) was changed to that of a VHF radio operator, 
in which capacity he had significant cold exposure, and that 
this change in status was not properly reflected in his 
personnel file. Assuming that the in-service documentation 
of his MOS was indeed wrong, there is still no basis to 
conclude from this fact that he necessarily experienced a 
cold injury as described, absent further supporting 
information. In addition, to the extent the Veteran 
maintains that his present foot pathology is the result of 
service, the Court has held that a claimant's lay testimony 
does not comprise a basis to reopen a claim where the 
determinative issue is that involving medical causation. See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

Accordingly, the newly received evidence does not provide a 
basis to establish a current disability in the form of 
diagnosed cold weather injury residuals. 
Hence, new and material evidence has not been received to 
reopen the claim for service connection for residuals of 
frozen feet. See 38 C.F.R. § 3.156. Under these 
circumstances, the benefit-of-the-doubt doctrine does not 
apply, and the petition to reopen must be denied. See Annoni 
v. Brown, 5 Vet. App. 463, 367 (1993).

B.	Residuals of Head Injury

The RO's June 1999 rating decision originally denied the 
Veteran's claim for service connection for residuals of a 
head injury, which he then appealed to               the 
Board.
In a June 2004 decision, the Board denied the claim for lack 
of evidence of a causal nexus between any current 
symptomatology, and the one documented head injury from 
during military service. The Board's decision observed that 
in August 1979 the Veteran had sustained a laceration on the 
back of the head which he reported was after being struck on 
the head by an unknown object by a civilian. When seen a few 
days later, the Veteran reported headaches, however, 
physical examination revealed no neurologic deficits. The 
September 1981 separation examination was negative for 
reference to a head injury. Turning to the post-service 
evidence at hand, the opinion of a February 2004 VA examiner 
was that it was doubtful the Veteran's headaches, dizziness, 
depression or cognitive problems were related to a head 
injury that occurred nearly 25 years previously. The 
examiner noted a history of alcohol abuse as a potential 
factor behind the etiology of these symptoms. Based on this 
negative medical nexus opinion, as well as the absence of 
continuity of symptomatology of neurological symptoms since 
service discharge, the Board denied the claim on the element 
of a medical nexus to service. 38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 3.104(a), 20.1100.

The Board has reviewed the additional items of evidence 
received since the last decision addressing the Veteran's 
claim, to determine if new and material evidence has been 
obtained on the essential element of a causal nexus to 
service. 

The VA outpatient and hospitalization treatment history is 
absent mention of any symptoms or diagnosed disorder 
considered to have originated from a prior head injury. 
There is not mention otherwise of symptoms such as 
headaches, or dizziness. There is some discussion of 
depression, but only in the context of continued treatment 
for mental health problems associated with recovery from 
substance abuse. However, no indication is provided of any 
neurological type disability that has an objective link to 
an incident of a head injury. 

Service personnel records obtained do not assist in 
establishing the severity or extent of any head injury 
therein, and further have no relevance to whether there is 
any current disorder of the type claimed.

The Veteran's hearing testimony and personal statements 
meanwhile are cumulative of evidence already received, and 
recount the head injury in service, but do not further 
assist in showing that a current neurological disability is 
in some way related to that initial injury. 

The Board concludes that new and material evidence has not 
been received to reopen the claim for service connection for 
residuals of a head injury. See 38 C.F.R. § 3.156. The 
benefit-of-the-doubt doctrine therefore does not apply, and 
the petition to reopen must be denied. See Annoni v. Brown, 
5 Vet. App. 463, 367 (1993).

C.	PTSD

The specific criteria for establishing service connection 
for PTSD are: (1) medical evidence diagnosing PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor. A diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which provides that 
all psychiatric diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. 
§ 3.304(f) (2009). 
 
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records. See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997). If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). 

If, however, the veteran's stressor is unrelated to 
participation in combat, then his lay testimony, in and of 
itself, is insufficient to establish the occurrence of the 
alleged stressor. Instead, the record must contain credible 
supporting information from an independent source that 
corroborates his testimony or statements, such as service 
records. See Cohen, 10 Vet. App. at 146-47. See also Moreau 
v. Brown,      9 Vet. App. 389, 394-95 (1996). The available 
sources for corroboration of a claimed stressor are not 
necessarily limited to service records, but may also include 
other sources of evidence such as lay statements from third- 
party individuals.             See Cohen, 10 Vet. App. at 
143 (indicating that corroborating sources need not be found 
only in service records, contrary to what was previously set 
forth under the VA Adjudication Manual, M21-1, Part VI, para 
7.46(f) (Sept. 21, 1992); and        M21-1, Subch. XII, para 
50.45(d) (1989)).

Credible supporting evidence of the actual occurrence of an 
in-service stressor does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process." Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997). The Court similarly 
held in Pentecost v. Principi, 16 Vet. App. 124, 128-29 
(2002) that while the veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks."

The RO's June 1999 rating decision denied service connection 
for PTSD, which  the Veteran appealed to the Board.

The Board's June 2004 denial of benefits took into 
consideration initially whether the Veteran had a verified 
stressor that would support a claim for service connection 
for PTSD. The stressors the Veteran had alleged were as 
follows: (1) witnessing his friend dying in his arms in a 
motor vehicle accident; (2) witnessing a motor pool being 
blown up; and (3) being hit over the head with a cue stick 
in a bar fight.       The Board's decision observed that the 
claimed stressors were not related to participation in 
combat, and therefore required objective verification 
through an independent source. As to the first incident, a 
records inquiry had confirmed the death in service of the 
individual the Veteran had named due to a motor vehicle 
accident. There was no additional evidence however, to 
verify that the Veteran was anywhere in proximity to where 
the accident occurred, or that he witnessed the event. As to 
the second claimed incident, there was no official record of 
an explosion involving a motor pool. Given the lack of 
several descriptive details of this incident, it was not 
readily amenable to further attempts at independent 
corroboration.

Regarding the third claimed incident, involving a head 
injury, its underlying occurrence was deemed sufficiently 
verified by service treatment records.             The 
incident having been verified, and there being one or more 
treatment providers who had diagnosed PTSD, the Board turned 
its analysis to the third requirement under 38 C.F.R. § 
3.304(f) -- the criterion that a verified stressor be linked 
to the diagnosis of PTSD. To this effect, the Board found 
this criterion not to be met.         The event of having 
been hit over the head in a bar fight it was noted hardly 
met the definition of a stressor, given that the Veteran 
essentially did not remember the incident. Moreover, the 
probative value of any diagnosis of PTSD offered was 
significantly in doubt, because the comprehensive evidence 
overwhelmingly suggested that the Veteran's post-service 
mental health impairment was due to alcohol and drug abuse, 
not any other cause. Thus, the Board concluded that         
the Veteran did not have PTSD linked to a head injury in 
service. 38 U.S.C.A.        § 7104; 38 C.F.R. §§ 3.104(a), 
20.1100.

To reopen this claim, the Veteran would need to provide as 
new and material evidence that indicating that he 
experiences PTSD causally referable to the underlying 
incident of an in-service head injury. This is analogous to 
the causal nexus requirement, i.e., proof that a claimed 
disability is of service origin. In the alternative, if 
evidence were received corroborating either of the first two 
alleged stressors, this would also constitute new and 
material evidence. 

Records of VA hospitalization for detoxification from 
alcohol and drug abuse include a September 2006 clinical 
record of psychological treatment in which       the Veteran 
discussed the traumatic incident in which he witnessed the 
death of a friend during a motor vehicle accident. While 
relevant to the subject of establishing the instant claim, 
this record cannot help to provide verification of the 
stressor from an independent source as to the event 
described. There is still needed some external verification 
beyond the Veteran's lay testimony which under the 
applicable regulation will complete stressor corroboration. 
Additional records, such as an  April 2008 mental health 
physician's note, indicate an assessment of PTSD, but    do 
not further identify the incident of a head injury, or for 
that matter any other incident, as the traumatic event 
underlying a diagnosis of PTSD.

Service personnel records meanwhile do not assist in the 
inquiry as to what may have been the basis for the diagnosed 
condition of PTSD, or otherwise offer independent 
confirmation of any other claimed in-service stressor.

The Veteran's own hearing testimony and statements are not 
dispositive.               As indicated, where an alleged 
stressor is not based on participation in combat, 
corroboration is required from an independent source. See 
Cohen, supra; Moreau, supra. The Veteran by his own 
statements also cannot establish a linkage between a 
verified incident such as the documented head injury in 
service, and a subsequent clinical diagnosis of PTSD. See 
Moray, supra. 

Accordingly, new and material evidence has not been received 
to reopen the claim for service connection for PTSD. The 
benefit-of-the-doubt doctrine therefore does not apply, and 
the petition to reopen must be denied. 

TDIU

Total disability ratings are authorized for any disability 
or combination of disabilities provided the schedular rating 
is less than total, where the disabled person is unable to 
secure and maintain substantially gainful employment because 
of the severity of his service-connected disabilities. If 
there is only one such disability, it must be ratable at 60 
percent or more. Provided instead, there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional service-
connected disability to bring the combined rating to at 
least 70 percent. 38 C.F.R. §§ 4.15, 4.16 (2009). If the 
claimant does not meet the minimum percentage rating 
requirements of § 4.16(a) for consideration of a TDIU, he or 
she may still be entitled to the benefit sought where the 
circumstances of the case present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards to warrant a 
TDIU on an extra-schedular basis. 38 C.F.R. §§ 3.321(b)(1), 
4.16(b) (2009). 
 
The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the veteran is "[in]capable of performing the 
physical and mental acts required by employment," and is not 
based solely on whether the veteran is unemployed or has 
difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Rather, the record must demonstrate some 
factor which takes the claimant's situation outside the norm 
of such a case, since the VA rating schedule already is 
designed to take into consideration impairment that renders 
it difficult to obtain and keep employment.  Id.  See also 
38 C.F.R. §§ 4.1, 4.15. 

The disposition of the instant claim is determined by the 
fact that the Veteran at present does not have any medical 
disorder adjudicated service-connected.            The award 
of a TDIU preliminarily requires that the claimant have one 
or more service-connected disabilities which preclude 
substantially gainful employment. Hence, there is a 
necessary condition of at least one service-connected 
disability, applicable whether the case is to meet the 
schedular, or extraschedular provisions on when a TDIU may 
be granted. Here, the Board above has denied the Veteran's 
pending petitions to reopen previously denied claims, as 
well as denied several original claims for service 
connection. Nor does the Veteran presently have any other 
service-connected disability. Consequently, there is no 
current service-connected disability upon which to find 
entitlement to a TDIU is warranted.           

The claim for a TDIU has become a moot issue. There is no 
plausible legal basis to substantiate the claim, and it must 
therefore be denied. 






ORDER

Service connection for hepatitis C is denied.

Service connection for erectile dysfunction is denied. 

Service connection for GERD is denied.

The petition to reopen a claim for service connection for 
residuals of frozen feet        is denied. 

The petition to reopen a claim for service connection for 
residuals of a head injury is denied.

The petition to reopen a claim for service connection for 
PTSD is denied. 

The claim for a TDIU is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


